_____________

                                 No. 95-4111
                                _____________

Jack W. Rivers,                         *
                                        *
              Plaintiff-Appellant,      *   Appeal from the United States
                                        *   District Court for the
     v.                                 *   District of Minnesota.
                                        *
Frank W. Wood,                          *   [UNPUBLISHED]
                                        *
              Defendant-Appellee.       *


                                _____________

                      Submitted:     July 12, 1996

                             Filed: July 19, 1996
                                _____________

Before WOLLMAN, JOHN R. GIBSON, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.

     Jack W. Rivers, a Minnesota prisoner, appeals the district court's1
denial of his application for a writ of habeas corpus, filed pursuant to
28 U.S.C. § 2254 (1988).     The district court denied Rivers' application,
concluding that he failed to state a constitutional claim for relief.
Having carefully reviewed the record and the arguments on appeal, we
conclude that the district court committed no error of fact or law, and an
opinion would lack precedential value.      Accordingly, we affirm the judgment
of the district court.    See 8th Cir. R. 47B.




     1
      The Honorable Richard H. Kyle, United States District Judge
for the District of Minnesota, adopting the report and
recommendation of the Honorable Ann D. Montgomery, United States
Magistrate Judge for the District of Minnesota.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             2